Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 11/18/20. Claims 1-19 and 27-36 are pending and under examination.

Information Disclosure Statement
The two items lined through on the information disclosure statement filed 10/17/19 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1, 8-9, and 14-17 are objected to because of the following informalities:  the word “and” should appear between the two elements of the list, e.g., after the semi-colon in line 7 of claim 8 and line 6 of claim 9.  Appropriate correction is required.

Claims 4, 6, and 8 are objected to because of the following informalities: SEQ ID NOs: 1 and 6 are less than 10 amino acids long. Thus, there are no embodiments which are at least 90% identical but not 100% identical. As such, this modifier of these sequences should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-14, 16, 18-19, and 27-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to any antibody that recognizes PD-L1 and is at least 90% identical to SEQ ID NOs: 3 and 7. Written description may be met in two ways: providing a representative number of species of the genus or providing distinguishing characteristics of the genus such that it conveys possession of the genus.
In this case, antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (PD-L1) and envisage the combination of six CDRs that will bind that antigen. First, even highly related CDRs may not bind the same target. See for example Kussie (cited on form 892) who demonstrates that a single amino acid change in the heavy 
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. As a further example, see Chen (cited on form 892) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody.
In this case, independent claim 1 requires one CDR which is 90% identical to SEQ ID NO: 3 and one CDR which is 90% identical to SEQ ID NO: 7. Two CDRs do not represent the required six CDRs which define the binding properties of an antibody. Moreover, placing two CDRs in the context of the breadth of any other four CDRs would not predictably provide the binding properties/results claimed. One set of six specific CDRs are provided (SEQ ID NOs: 1-3 and 5-7). However, the claims are explicitly directed to those antibodies where these CDRs are arbitrarily modified (claim 8: 90% identical to those CDR sequences). One set of CDRs does not represent the breadth of the genus of all CDRs which are at least 90% identical to those sequences. Moreover, as a single mutation can fully and unpredictably alter antibody function, there is a lack of correlation from the structure to the function to convey possession of the genus.
	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”. This decision has precipitated guidance to the Office 
One could not envisage which portions of the CDRs are necessary to impart the claimed binding properties or which could be mutated without affecting such properties, nor does the instant specification provide guidance to this effect. As such, the disclosure of one antibody sequence does not convey possession of other antibodies with the same binding properties; possession of the precisely defined sequence of six CDRs is required.
Therefore, claims 1-8, 10-14, 16, 18-19, and 27-36 do not meet the written description requirement. Claims 9, 15, and 17 all requires sequences which at a minimum requires the six CDRs disclosed in the specification and these six CDRs are associated with the binding function.

Claims 27-31 and 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reliving the claimed diseases (see definition at p. 31 of instant specification), does not reasonably provide enablement for curing or preventing the claimed diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
When a compound is limited by a particular use, enablement is evaluated based on that limitation; MPEP §2164.01(c). “Treatment” includes both curing and preventing disease (specification p.31). The claim recites the instant compounds will fully prevent or cure multiple different cancers.
The specification provides certain in vitro data regarding binding of the PD-L1 antibody to a target (e.g., examples 10 and 15). In contrast, the art (Sui; form 892) recognizes that PD-L1 monotherapy (treatment with anti-PD-L1 antibodies) treats “only a small proportion of [non-small-cell lung cancer]” (abstract), which is an explicitly claimed disease. Sui elaborates that multiple factors “leads to failure of anti-PD-1/PD-L1 therapy” (abstract).
Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 
Thus, testing Applicant’s hypothesis regarding the efficacy of these antibodies, particularly given the contrary evidence, represents undue experimentation.
Further compounding this is claim 31’s recitation of administering “an antibody”. While this is clearly a different antibody than the antibody of instant claim 1, it is nevertheless left to others to determine everything about the antibody: its target, its binding affinity, its structure, etc. Certainly, not all “antibodies” will function to prevent or cure cancer. This recitation does not reasonably lead the artisan to any specific antibody nor even a specific target. 
This is also true of an “anti-hormone agent”. Claim 31 claims the prevention or curing of a PD-L1 mediated disease (claim 29) of which “triple-negative breast cancer” is an example (claim 30). TNBC is explicitly a cancer which does not respond to anti-hormone agents (Cancer; form 892; p.2 “treatment with hormone therapy drugs is not helpful”). 
Therefore, claims 27-31 and 33-35 are not fully enabled.

Allowable Subject Matter
Claims 9, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. SEQ ID NOs: 4 and 9 contain the CDRs of SEQ ID NOs: 1-3 while SEQ ID NOs: 8 and 10 contain the CDRs of SEQ ID NOs: 5-7. This combination of six CDRs were not discovered in the 

Conclusion
Co-pending applications 16/095800 and 16/753587 were considered for double patenting purposes. However, these reference applications, while directed to PD-L1 antibodies, does not disclose the instant antibodies nor an antibody that meets the limitations of instant claim 1. As above, without clear motivation to arrive at a CDR, such CDRs are non-obvious variants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649